DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,636,150. Although the claims at issue are not identical, they are the claims in the application are broader than the one in the Patent. For example, U.S. Patent No. 10,636,150 claims:
   
U.S. Patent No. 10,636,150
Instant Application 16/878240
Note: underlined fonts mean difference in instant application
1. A method for tracking a subject in successive image frames comprising: 
21. (New) A method comprising: 

obtaining previous image frames with an imaging device at previous times; processing the previous image frames to determine previous frame positions of a subject therein;
processing images from an imaging device to determine previous positions of a subject; 

obtaining motion information of the imaging device; 
obtaining motion information of the imaging device;
obtaining motion information of the subject from one or more sensors physically associated with the subject;
obtaining motion information of the subject;
determining a region of interest for a subsequent image frame to be obtained at a subsequent time after the previous times, including determining a predicted frame position of the subject in the subsequent image frame from the motion information of the imaging device, the motion information of the subject, and the previous frame positions, and locating the region of interest in a predetermined spatial relationship relative to the predicted frame position; 
determining a predicted position of the subject from the motion information of the imaging device, the motion information of the subject, and the previous positions of the subject; determining a region of interest of a subsequent image of the subject in a predefined spatial relationship relative to the predicted position; 

obtaining the subsequent image frame at the subsequent time; and 
obtaining the subsequent image by the imaging device; and 

processing the region of interest to determine an updated position of the subject.



U.S. Patent No. 10,636,150
Instant Application 16/878240
Note: underlined fonts mean difference in instant application
4. A method for tracking a subject in successive image frames comprising: 
24. (New) A method comprising: 
determining a predicted frame location at which a subject is estimated to appear in a subsequent image frame to be obtained at a subsequent time; 
wherein the predicted frame location is determined according to visual information from previous image frames, motion information of the imaging device, and motion information of the subject, the motion information of the subject being obtained from one or more sensors physically associated with the subject;
determining a predicted location at which a subject is estimated to appear in a subsequent image according to information from previous images, motion information of an imaging device and motion information of the subject; 


determining a region of interest corresponding to the subsequent image frame, including determining a location of the region of interest to be in a predetermined spatial relationship relative to the predicted frame location;
determining a region of interest of the subsequent image based on the predicted location; 

obtaining the subsequent image frame at the subsequent time with an imaging device; and 
obtaining the subsequent image at a subsequent time with the imaging device; and 
processing the region of interest of the subsequent image frame to locate the subject.
processing the region of interest of the subsequent image to locate the subject.



Instant Application 16/878240
Note: underlined fonts mean difference in instant application
18. A movable imaging system comprising: 
40. (New) An imaging system comprising:
a movable platform movable in real space; 
a platform movable in real space; 
an imaging device for capturing successive image frames that form a video and being connected to the movable platform; and 
an imaging device in communication with the platform and configured to capture successive image frames that form a video; and 
a tracking system for maintaining a subject in the successive image frames, wherein the tracking system locates a region of interest for a subsequent image frame at a predicted frame location of the subject in a future image frame based on previous frame positions of the subject in the successive images, motion information of the imaging device, and motion information of the subject obtained from one or more sensors physically associated with the subject, and thereafter processes the region of interest of the future image frame to locate the subject in the future image frame.
a tracking system configured to maintain a subject in the successive image frames by locating a region of interest for a subsequent image frame at a predicted frame location of the subject based on any of previous positions of the subject, motion information of the imaging device and motion information of the subject, and by processing the region of interest to locate the subject in a future image frame.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29-32, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092739 A1 (“Oami”) in view of US 2014/0003661 A1 (“Kwon”).
Regarding claim 21, Oami discloses a method comprising: processing images from an imaging device (e.g. see camera video in Fig. 1) to determine previous positions of a subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, and the like, and may include past positions of the object, e.g. see at least paragraphs [0055]); obtaining motion information of the subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, and the like, and may include past positions of the object, e.g. see at least paragraphs [0055]); determining a predicted position of the subject from the motion information of the subject, and the previous positions of the subject (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]); determining a region of interest of a subsequent image of the subject (e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) in a predefined spatial relationship relative to the predicted position (e.g. see the searching area setting unit 112 may set the vicinity of the predicted position to the searching area for the object, e.g. see paragraph [0086]; also see taking into account motion of the object to predict its position, in at least paragraphs [0086]-[0087], for setting the search area); obtaining the subsequent image by the imaging device (e.g. see receive a camera video from a camera 20 in S81, e.g. see at least paragraph [0157]); and processing the region of interest (e.g. see detecting the object from the received camera video in S85 after setting the searching area in S84, e.g. see at least paragraphs [0160]-[0161]) to determine an updated position of the subject (e.g. see detection result, paragraph [0162], e.g. see detection result includes information indicating the position of the target, the size of the target, information 
Although Oami discloses determining a predicted position of the subject from the motion information of the subject, and the previous positions of the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose obtaining motion information of the imaging device; determining a predicted position from the motion information of the imaging device. Kwon however, teaches obtaining motion information of the imaging device (e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]); determining a predicted position from the motion information of the imaging device (e.g. see predicting a position of the target object in the current frame based on the camera motion data obtained by sensing camera’s motion, e.g. see at least paragraph [0035]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami and Kwon before him/her, to modify the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami with Kwon in order to provide a camera apparatus capable of tracking a target object based on motion of camera. 
Regarding claim 22, Oami further discloses wherein the motion information of the subject is obtained (e.g. see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]) from one or more sensors associated with the subject (e.g. see camera video in Fig. 1).  
Regarding claim 23, Oami discloses further comprising: determining a second predicted position of the subject subject (e.g. see the loop in Fig. 8 from S90 back to S81 for another predicting the position of the object, e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) from any of the motion information of the imaging device, the motion information of the subject, the previous positions of the subject, and the updated position of the subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, 
Regarding claim 24, Oami discloses a method comprising: determining a predicted location at which a subject is estimated to appear in a subsequent image (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) according to information from previous images and motion information of the subject (e.g. see tracking information related to the previous frame in S83, paragraph [0159], e.g. see tracking information includes position of a tracked object, information related to the motion model of the object, and the like, and may include past positions of the object, e.g. see at least paragraphs [0055]); determining a region of interest of the 
Although Oami discloses determining a predicted location at which a subject is estimated to appear in a subsequent image according to information from previous images and motion information of the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose determining a predicted location according to motion information of an imaging device. Kwon however, teaches determining a predicted location according to motion information of an imaging device (e.g. see predicting a position of the target object in the current frame based on the camera motion data obtained by sensing camera’s motion, e.g. see at least paragraph [0035]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami and Kwon before him/her, to modify the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami with Kwon in order to provide a camera apparatus capable of tracking a target object based on motion of camera. 
Regarding claim 29, Oami further discloses further comprising: obtaining the previous images of the subject with the imaging device (e.g. see receive a camera video from a camera 20 in S81, e.g. see at least paragraph [0157]), wherein the information from the previous images includes previous positions of 
Regarding claim 30, Oami further discloses wherein predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) according to a visual motion estimate of the subject (e.g. see motions of each object, e.g. see paragraph [0085]), the visual motion estimate being determined by applying a motion model to the previous positions (e.g. see motion model, e.g. see paragraphs [0086]-[0087]; also see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]).  
Regarding claim 31, although Oami discloses wherein the predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least paragraph [0084]) according to the visual motion estimate of the subject (e.g. see motions of each object, e.g. see paragraph [0085]), and a subject motion estimate based on the motion information of the subject (e.g. see motion model, e.g. see paragraphs [0086]-[0087]; also see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]), it is noted Oami differs from the present invention in that it fails to particularly disclose the predicted location is determined according to an imaging device motion estimate based on the motion information of the imaging device. Kwon however, teaches predicted location is determined according to an imaging device motion estimate based on the motion information of the imaging device (e.g. see predicting a position of the target object in the current frame based on the 
Regarding claim 32, Oami further discloses wherein the motion information of the subject is obtained (e.g. see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]) from one or more sensors associated with the subject (e.g. see camera video in Fig. 1).   
Regarding claim 36, Oami in view of Kwon further teaches wherein the motion information of the imaging device is obtained from one or more sensors associated with the imaging device (Kwon: e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]).  The motivation above in the rejection of clam 24 applies here.  
Regarding claim 37, Oami in view of Kwon further teaches wherein the one or more sensors associated with the imaging device includes a gyroscope (Kwon: e.g. see motion sensor 20 in Fig. 1, e.g. see at least paragraph [0022]).  The motivation above in the rejection of claim 24 applies here. 
Regarding claim 38, Oami in view of Kwon further teaches wherein the motion information of the imaging device includes position information and orientation information of the imaging device (Kwon: e.g. see motion sensor includes one or more of an acceleration sensor, gyroscope sensor or a magnetic sensor and see camera motion data represents rotation or translation of the camera, and indicates an angle, a pose, or a translation speed of the camera, e.g. see paragraphs [0022], [0024]) relative to real space (Kwon: e.g. see coordinate, e.g. see at least paragraph [0023]). The motivation above in the rejection of claim 24 applies here. 
Regarding claim 39, Oami in view of Kwon further teaches wherein the motion information of the imaging device includes an imaging device motion estimate of the imaging device (Kwon: e.g. see motion data includes at least one of translation acceleration, a translation direction and an angle of the camera, e.g. see at least paragraph [0022]). The motivation above in the rejection of claim 24 applies here.   
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092739 A1 (“Oami”) in view of US 2014/0003661 A1 (“Kwon”) in further view of US 2013/0058525 A1 (“Sugio”).
Regarding claim 25, although Oami discloses further comprising: determining a location of the region of interest based on a predefined spatial relationship relative to the predicted location (e.g. see the searching area setting unit 112 may set the vicinity of the predicted position to the searching area for the 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami, Kwon and Sugio before him/her, to incorporate Sugio into the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami as modified by Kwon in order to provide an object tracking device that can highly accurately track a target object at high speed even though the size of the target object is changed by zooming. 
Regarding claim 26, Oami in view of Sugio further teaches further comprising: determining a size of the region of interest (Sugio: e.g. see search region setting unit 9 in Fig. 2, e.g. see paragraphs [0074]-[0075]; for example, search region size is determined according to zoom as illustrated in Figs. 3B and 4B).  The motivation above in the rejection of claim 25 applies here. 
Regarding claim 27, Oami in view of Sugio further teaches wherein determining the size of the region of interest includes any of increasing the size of the region of interest and decreasing the size of the region of interest relative to a previous region of interest corresponding to a previous image (Sugio: e.g. see search region setting unit 9 in Fig. 2, e.g. see paragraphs [0074]-[0075]; for example, search region size is increased according to zoom as illustrated in Fig. 4B). The motivation above in the rejection of claim 25 applies here. 
Regarding claim 28, Oami in view of Sugio further teaches further comprising: determining the size of the region of interest according to any of a predicted size of the subject and a predicted distance between the subject and the imaging device in real space (Sugio: e.g. see search region setting unit 9 in Fig. 2, e.g. see at least paragraphs [0074]-[0075]; for example, search region size is increased because . 
Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092739 A1 (“Oami”) in view of US 2014/0003661 A1 (“Kwon”) in further view of US 2015/0154447 A1 (“Wilson”).
Regarding claim 33, although Oami discloses wherein the one or more sensors are associated with the subject, it is noted Oami differs from the present invention in that it fails to particularly disclose wherein the one or more sensors are physically associated with the subject. Wilson however, teaches wherein the one or more sensors are physically associated with the subject (e.g. see motion features measured by sensors on mobile device 402 in Fig. 4, e.g. see at least paragraph [0054]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oami, Kwon and Wilson before him/her, to incorporate Wilson into the object tracking apparatus, object tracking system, object tracking method, display control device, object detecting device, and computer-readable medium of Oami as modified by Kwon in order to allow a recursive nature of the computation in the image in real time, thus avoiding the need to track discrete objects, enable correlating image and device motion for the purposes of locating the device to match image motion directly as a pattern of image motion provides discriminative power to robustly detect the device or user or enable making fewer assumptions about appearance of the device or user to extend a range of applicability of the approach with fewer complexes, more robust and ultimately more useful. 
Regarding claim 34, Oami further discloses wherein the motion information of the subject includes position information of the subject (e.g. see motion model, e.g. see at least paragraphs [0109]-[0110], [0145], [0165]) relative to real space (e.g. see capturing space, e.g. see at least paragraph [0067]). 
Regarding claim 35, Oami further discloses wherein the predicted location is determined (e.g. see setting a searching area for an object on the current frame using the tracking information in S84, paragraph [0160], e.g. see predicting the position of the object on the current frame on the basis of tracking information including the corresponding tracking result related to the previous frame and setting a searching area within which the object is searched for using the predicted position, e.g. see at least .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0094184 A1 (“Gao”).
Regarding claim 40, Gao discloses an imaging system comprising: a platform movable in real space (e.g. see electronic device 102 in Fig. 1, e.g. see examples of electronic device 102 include smart phones, tablet devices, UAVs, etc., paragraph [0032]); an imaging device in communication with the platform (e.g. see image sensor(s) 104 and optical system(s) 106 in Fig. 1) and configured to capture successive image frames that form a video (e.g. see video, e.g. see at least paragraph [0036]); and a tracking system configured to maintain a subject in the successive image frames (e.g. see object tracker 116 in Fig. 1) by locating a region of interest for a subsequent image frame (e.g. see obtain tracking information such as tracking region, bounding region, bounding box, region of interest (ROI), etc., e.g. see at least paragraph [0041]) at a predicted frame location of the subject based on any of previous positions of the subject (e.g. see location information corresponding to a tracked object that is tracked in one or more image frames, e.g. see at least paragraphs [0041]-[0043]), motion information of the imaging device (e.g. see motion data sensed by the motion sensor(s), e.g. see at least paragraphs [0044]-[0045]) and motion information of the subject (e.g. see object motion, e.g. see at least paragraphs [0042]-[0043]), and by processing the region of interest to locate the subject in a future image frame (e.g. see object tracker 116 may utilize one or more features (e.g., feature vectors) extracted form the current frame .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al., US 2019/0096069 A1, discloses systems and methods for visual target tracking 
Beard et al., US 2017/0300759 A1, discloses automated multiple target detection and tracking system
Doyle et al., US 9696404 B1, discloses real-time camera tracking system using optical flow feature points
Merler et al., US 9177229 B2, discloses Kalman filter approach to augment object tracking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485